Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 3 pumps (claim 6’s “more” than “one”, with claim 7’s “one pump” for a total of 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
As to claim 7, is the “one pump” the same as claim 6’s “one”, and thus is the same structure claimed twice?; or is the “one pump” in addition to the “”more” (claim 6), for a total of at least 3 pumps; or is the “one pump” (claim 7) the “more” (of claim 6)?

Claim(s) 1,4,6,7,14,16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dalian ‘182 (see 1449).
As to claims 1,6,7, Dalian ‘182 teaches: first purificant vessel 4 containing desiccant; second purificant vessel 5; valve 6 communicating between the two vessels, which valve permit from the first vessel 4 to the second  vessel 5 when in one position (Figure 1), and flow from the second to the first when in the second position (Figure 2).  The fluid is air, which contains moisture, the fluid is pump driven, and analysis is ion spectrometry.
As to claims 4,14,16, element 8 is an ion spectrometry analyzer.

Claims 2,12,3,9,10,11,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalian ‘182.
As to claims 2,12,3,11,15, it is well known to employ controlled heat reduce the amount of time required to desorb material in a desiccant, suggestive of application of heat in Dalian.  Application of heated elements suggest use of insulation to reduce energy waste. 
As to claim 9, housings for individual vessels are well known for support, and/or provide safe shipping.

As to clam 15, it would have been obvious to employ a pump downstream of analyzer 8 to minimize the structural elements (that may be contaminated) located upstream of the analyzer, which elements many contaminate the analyzer.  Also, a pump may be located in any available location that reduces the system footprint, suggestive of even between the vessels. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
As to claim 1, Henderson et al 5,234,479 teach a device, including: first purificant vessel 28A that collects water from gas when the gas passes through the vessel; second purifcant vessel 28B that collects water from gas when the gas passes through the vessel.  A valve 24 communicates between the two vessels, and permit the gas to flow from the second to the first (when the valve is in one state), and from the first to the second (when the valve is in a second state/position).  However, the vessels do not contain a purificant to purify the gas during a pass of the gas as called for in Applicant’s claim 1.
As to claim 1, Hirai et al 2015/0290577 teach (Figure 1): first purificant vessel 1 and second purificant vessel 72; and valve 13 that communicates the two vessels, the valve 13 configured to (1) permit (pure) gas to flow from vessel 72 to discharge 12 when the valve is in one state, (2) the valve is configured to permit (pure) gas to flow from vessel 71 to discharge 12 when the valve 13 is in a second state, (3) the valve is configured to permit (pure) gas to flow from vessel 72 to lines 12b and 12 when the valve 13 is in a third state, and (4) the valve 13 is configured to permit (pure) gas to flow from vessel 71 to lines 12 a and 12 when the valve is in that same third state.  However, the Reference does not 
	As to claim 1, Li et al 7,799,177 teach (Figure 1) a device, including: first purificant vessel 2 and second purificant vessel 16; and valves 5,15,12,20 communicated between the two vessels that collectively permit gas to flow from the second vessel 16 to the first vessel 2 (via valves 8,27) in a “third phase” (line 23, col. 4) at one time, and from the first vessel 2 to the second vessel 16 (via valves 5,15) in a second phase (line 51,col. 3).  However, no combination of one of valves 8,27 and one of valves 5,15 provides one valve (“a valve”, line 6, Applicant’s claim 1).  

Claims 5,8,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861